     Case 3:18-cv-01298-TWR-AGS Document 124 Filed 03/25/21 PageID.3477 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     YOUSSIF KAMAL, GILLIAN NEELY,                        Case No.: 18-CV-1298 TWR (AGS)
       RICHARD LICHTEN, SUSAN COX,
12
       NICK TOVAR, MICHELE KINMAN,
13     ASHLEY PETEFISH, and TERRI                           ORDER DIRECTING FURTHER
       BROWN, on their own behalf and on                    BRIEFING
14
       behalf of all others similarly situated,
15                                        Plaintiffs,
16     v.
17
       EDEN CREAMERY, LLC, dba HALO
18     TOP CREAMERY, and JUSTIN T.
       WOOLVERTON,
19
                                       Defendants.
20
21           On March 24, 2021, the Court conducted a hearing on Plaintiffs’ Motion for
22     Voluntary Dismissal Without Prejudice. (“Motion,” ECF No. 116.) At the hearing,
23     counsel for Plaintiffs represented that, in the event the Motion is granted, Plaintiffs intend
24     to refile a similar action in the Southern District of California. The Court HEREBY
25     ORDERS the following:
26           1. On or before April 9, 2021, Plaintiffs’ counsel shall file a declaration
27               accompanied by a copy of the proposed complaint Plaintiffs intend to file in the
28               Southern District of California in the event the Motion is granted.

                                                        1
                                                                                 18-CV-1298 TWR (AGS)
     Case 3:18-cv-01298-TWR-AGS Document 124 Filed 03/25/21 PageID.3478 Page 2 of 2



 1          2. On or before April 23, 2021, Defendants may file a supplemental brief, including
 2             supporting exhibits if appropriate, detailing the fees and/or costs to which
 3             Defendants contend they are entitled in the event Plaintiffs are permitted to
 4             dismiss this action and file the proposed complaint attached to the declaration of
 5             Plaintiffs’ counsel.   This accounting should include any fees and/or costs
 6             Defendants contend cannot be utilized in the proposed new case. Defendants’
 7             brief may include any other conditions Defendants contend are appropriate if the
 8             Motion is granted, as well as any supporting legal authority.
 9          3. On or before May 7, 2021, Plaintiffs may file a supplemental brief responding to
10             Defendants’ supplemental brief.
11          IT IS SO ORDERED.
12     Dated: March 24, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               18-CV-1298 TWR (AGS)
